Citation Nr: 0509911	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  99-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1946 to April 1949.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was 
remanded back to the RO for additional development in 
February 2001.  In December 2002, the Board denied the 
veteran's claim on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In an August 2004 order, the Court 
vacated the Board's decision and remanded the case back to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2004 order, the Court vacated the Board's 
decision and remanded the case back to the Board.  The Court 
noted that the RO had only partially complied with the 
instructions given in the Board's February 2001 remand and 
that since a remand by the Board confers on the appellant, as 
a matter of law, the right to VA compliance with the terms of 
the remand order, another remand was in order.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the RO was requested in the February 2001 
remand to do the following:

The RO should contact the appellant and 
request that she sign a release form and 
provide the address of Dr. Encina.  If 
the RO obtains this information from the 
appellant, it should contact Dr. Encina 
and request all medical records of the 
veteran.  All records obtained should be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
added to the claims file.  

The Court noted that prior to any attempt to gather Dr. 
Encina's records, the case was returned to the Board 
following receipt of an opinion by a VA staff physician.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that she sign a release form 
and provide the address of Dr. Encina.  
If the RO obtains this information from 
the appellant, it should contact Dr. 
Encina and request all medical records of 
the veteran.  All records obtained should 
be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.  

2.  The RO should adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  This 
should include consideration of all the 
evidence in the claims file including any 
evidence added since issuance of the most 
recent supplemental statement of the case 
(SSOC).  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




